Citation Nr: 0006710	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-16 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for the 
residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Army from November 1990 to 
April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
The veteran perfected an appeal of the July 1998 decision.


REMAND 

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

During a November 1999 travel board hearing the veteran 
stated that he has received treatment from a neurologist at 
the VA Medical Center (VAMC) in Decatur, Georgia.  In 
addition, the veteran's service representative indicated that 
the veteran has also had another MRI (magnetic resonance 
imaging) performed at the VAMC in Decatur, Georgia.  The 
Board finds, therefore, that all available medical records 
should be obtained for an adequate determination of the 
issues on appeal.  

The veteran further stated that he believes his back 
condition has slightly worsened since his last VA examination 
in February 1998.  The U.S. Court of Veterans Appeals (Court) 
has ruled that the fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 


Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of all 
treatment records including all MRI 
findings from the VAMC in Decatur, 
Georgia relating to the veteran's lumbar 
spine disability since December 1998.  
All records received should be placed in 
the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations 
to determine the nature and severity of 
his service-connected lumbar spine 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any 
diagnostic tests or studies, including 
X-ray studies or MRI (magnetic resonance 
imaging) examinations, that are deemed 
necessary for an accurate assessment.

The examiner should conduct a thorough 
orthopedic examination of the back and 
provide a diagnosis of any pathology 
found.  In examining the back the 
examiner should be asked to specify 
whether the examination revealed any 
evidence of sciatic neuropathy, with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the diseased disc.  The 
examiner should determine the range of 
motion of the lumbosacral spine, 
including the specific limitation of 
motion due to pain.

The examiner should  be asked to specify 
whether the examination revealed any 
evidence of muscle spasm, loss of 
lateral spine motion in the standing 
position, listing of the spine to one 
side, positive or negative Golthwaite's 
sign, limitation of forward bending in 
the standing position, osteoarthritic 
changes or narrowing or irregularity of 
joint spaces, or any abnormal mobility 
on forced motion.

The examiner should also describe any 
functional loss pertaining to the low 
back, including the inability to perform 
normal working movements of the back 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should be asked to evaluate any 
functional loss due to pain or weakness, 
and to document all objective evidence 
of those symptoms.  In addition, the 
examiner should provide an opinion on 
the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use and not 
limit his/her evaluation of disability 
to a point in time when the symptoms are 
quiescent.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





